Case 0:18-cr-60337-JEM Document 54 Entered on FLSD Docket 04/09/2019 Page 1 of 7

                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION

                           CASE NO. 18-60337-CR-MARTINEZ

  UNITED STATES OF AMERICA,

        Plaintiff,
  v.

  JOAQUIN ANTHONY ZAPATA,

        Defendant.
  _________________________________/

                     DEFENDANT’S SENTENCING MEMORANDUM

        Joaquin Zapata is a 23 year-old man whose sole brushes with the law include 2

  misdemeanor marijuana arrests, which were ultimately dismissed and did not result in

  conviction. PSI ¶¶ 51 & 52. After graduating and receiving his high school diploma, Mr.

  Zapata attended Florida Barber Academy and completed all required course work. For

  his limited role in this offense, he is facing an advisory guideline range of 135-168

  months’ imprisonment. PSI ¶ 89.

        Much like the child pornography guidelines in USSG § 2G2.2, Mr. Zapata’s

  advisory guideline range pursuant to § 2G1.3(a)(2) produces an overly severe range and

  “does not adequately distinguish offenders based on their degrees of culpability.” United

  States Sentencing Commission, Report to Congress: Federal Child Pornography Offenses

  Executive Summary ii (2012). The guideline range is especially harsh given his actual

  conduct in the offense. Given the pertinent 18 U.S.C. § 3553(a) factors, a sentence below

  the current advisory guideline range is sufficient, but not greater than necessary to serve

  as punishment, a deterrent, and acknowledge Mr. Zapata’s history and characteristics.
Case 0:18-cr-60337-JEM Document 54 Entered on FLSD Docket 04/09/2019 Page 2 of 7

        As will be explained later, Mr. Zapata requests this Honorable Court impose a

  sentence of 70 months’ imprisonment, followed by a term of supervised release to include

  drug treatment.

  Zapata’s Role in the Offense

        Mr. Zapata pleaded guilty to and accepted responsibility for his role in the

  conspiracy to sex traffic a minor, in violation of Title 18, United States Code Section

  1594. The minor at issue is the 15 year-old sister of co-defendant Maria Gonzalez. Mr.

  Zapata knows Ms. Gonzalez because their respective parents dated some years ago. It is

  uncontroverted that (1) co-defendant Gonzalez recruited the minor to engage in

  prostitution; (2) co-defendant Gonzalez recruited Zapata for assistance in setting up her

  own prostitution venture; (3) co-defendant Gonzalez took the photos and set up the

  Backpage advertisement for herself and her sister; and (4) co-defendant Gonzalez was in

  contact with Zapata in regards to the prostitution. Admittedly, Zapata paid for

  Gonzalez’s hotel room—before he found out Gonzalez had recruited her minor sister to

  participate in the prostitution—but continued to pay for the room once he found out the

  minor was also engaging in prostitution. He also assisted co-defendant Gonzalez in

  obtaining cryptocurrency so that she could post her advertisements online. Mr. Zapata

  should have absolutely refused to participate further once he learned a minor was

  involved, and he is remorseful for his actions. He accepts full and complete responsibility,

  and was the first in his indictment to do so.

        Because Mr. Zapata participated with co-defendant Gonzalez, he is legally

  responsible for her actions, including the 2-point enhancement for using the computer to

  post advertisements (PSI ¶ 38) and the 2-point enhancement for Gonzalez’s undue

  influence over her younger sister (PSI ¶ 39). He acknowledges that this is legally

                                               2
Case 0:18-cr-60337-JEM Document 54 Entered on FLSD Docket 04/09/2019 Page 3 of 7

  permissible, but he urges this Court to recognize that his actual behavior in this offense

  calls for a lower sentence.

  History and Characteristics of Mr. Zapata

        A look back at Mr. Zapata’s history reveals that this is aberrant behavior on his

  part. Other than 2 misdemeanor marijuana arrests, one in 2011 and one in 2015, he has

  never been in trouble. He enjoys the right to vote, to possess a firearm, and to serve on a

  jury. He has always been employed, and in fact worked his last year of high school at

  Wendy’s. PSI ¶ 77. During Barber College, he worked as a sandwich artist at Subway.

  PSI ¶ 76. He then worked as a laborer for 2 years and, farom October 2016 until his

  arrest, was employed at Hi Def Barbershop. PSI ¶¶ 74 & 75. He has always been a

  hardworking young man who considers his mother his best friend. His plea of guilty will

  change the entire landscape of his life.

        Not only does this conviction make Mr. Zapata a convicted felon, it also makes

  him a sex offender. No longer can he vote, own a firearm or sit on a jury. No longer can

  he live wherever he likes—were he to live in Miami-Dade County, he will be subject to

  one of strictest living restrictions in the country. Mr. Zapata will be subject to the same

  registration requirements and life restrictions as someone who raped a child. These are

  serious consequences for anyone, especially someone who has otherwise been a

  productive and contributing member of society.

  The Current Guidelines Produce an Overly Harsh Range for Zapata’s Behavior

        By way of example, a person (“Defendant X”) convicted of traveling to Alabama in

  order to meet a 14 year-old for sex—and then having sex with that minor—faces the

  same advisory guideline range as Mr. Zapata. Defendant X would start at Base Offense

  Level 30 (because the crime is in violation of 18 U.S.C. § 1591(b)(2)) and receive all 3

                                              3
Case 0:18-cr-60337-JEM Document 54 Entered on FLSD Docket 04/09/2019 Page 4 of 7

  enhancements noted in Mr. Zapata’s PSI at paragraphs 37-39. With -3 for acceptance of

  responsibility and a criminal history category I, the resulting advisory guideline range

  would be 135-168 months’ imprisonment. In this instance, the guidelines do not properly

  distinguish Defendant X’s actions from Mr. Zapata’s actions. Mr. Zapata thus proposes

  the following calculation as a guide to an appropriate sentence in this case.

                                      Base Offense Level

        Mr. Zapata understands the reasoning of U.S. Probation in selecting a base offense

  level of 30 and acknowledges that it is a legally permissible way to calculate the

  guidelines; however, he contends that a base offense level of 24 is more appropriate and

  indicative of his actual behavior here.

        Probation determined that the appropriate guideline section in Mr. Zapata’s case

  was USSG § 2G1.3. PSI ¶ 36. Probation then selected a base offense level of 30, because

  the object of the conspiracy to which Mr. Zapata pleaded guilty falls under 18 U.S.C. §

  1591(b)(2). PSI ¶ 36.

        Mr. Zapata agrees that USSG § 2G1.3 is the correct guideline to apply. However,

  the plain language of USSG § 2G1.3(a)(2) states that “if the defendant was convicted

  under 18 U.S.C. § 1591(b)(2),” the base offense level is 30. Save other exceptions not

  applicable here, other defendants start at a base offense level of 24. § 2G1.3(a)(4).

        As the Court will recall, Mr. Zapata was charged with conspiracy to commit sex

  trafficking, in violation of 18 U.S.C. § 1594(c) (Count 1); and sex trafficking of children,

  in violation of § 1591(a)(1), (b)(2), and (c) (Count 2). (DE 1) Pursuant to an agreement

  with the Government, Mr. Zapata pleaded guilty to Count 1, the conspiracy count, and

  the Government agreed to dismiss Count 2. (DE 40) Thus, Mr. Zapata stands convicted

  of an offense under 18 U.S.C. § 1594(c), not 18 U.S.C. § 1591.

                                               4
Case 0:18-cr-60337-JEM Document 54 Entered on FLSD Docket 04/09/2019 Page 5 of 7

        Given the plain language of USSG § 2G1.3 and the facts of this case, Mr. Zapata

  respectfully submits that the more appropriate base offense level in his case is 24.

                                     Applicable Enhancements

        Because Mr. Zapata pleaded guilty to the conspiracy count, he agrees that,

  although not personally committed by him, his co-defendant Gonzalez engaged in such

  behavior that make those enhancements appropriate. PSI ¶¶ 37-39.

                             Resulting Advisory Guideline Calculation

        With a Base Offense Level of 24, + 6 for the pertinent specific offense

  characteristics, and -3 for acceptance of responsibility, the resulting advisory guideline

  range is 70-87 months’ imprisonment.

  Appropriate Sentence in this Case

        The Government agreed to dismiss Count 2, which carried a 10-year mandatory

  minimum sentence, and permit Mr. Zapata to plead guilty to Count 1, which carries no

  mandatory minimum term. Mr. Zapata submits that if a sentence at or above 10 years

  was appropriate for Mr. Zapata, the Government would not have entered into such an

  agreement.

        Seventy (70) months is a significant sentence for someone who has never done a

  day in jail. The collateral consequences at issue for Mr. Zapata are also incredibly

  serious, and will be life-changing. Seventy (70) months served in federal prison—

  especially as a sex offender—will be difficult and perhaps dangerous. Given (1) the

  history and characteristics of Mr. Zapata; (2) his role in this offense; (3) his early and

  complete acceptance of responsibility; (4) the collateral consequences he faces; and (5)

  the fact that the applicable guideline range is overly harsh, he prays this Court impose



                                              5
Case 0:18-cr-60337-JEM Document 54 Entered on FLSD Docket 04/09/2019 Page 6 of 7

  a sentence of 70 months’ imprisonment, which is sufficient but not greater than

  necessary to comport will all the goals of sentencing.

                                          Respectfully submitted,

                                          MICHAEL CARUSO
                                          FEDERAL PUBLIC DEFENDER

                                   BY:     s/ Katie Carmon
                                          Katie Carmon
                                          Assistant Federal Public Defender
                                          Florida Bar No. 73467
                                          150 West Flagler Street
                                          Suite 1700
                                          Miami, Florida 33130-1556
                                          Tel: 305-530-7000/Fax: 305-536-4559
                                          E-Mail Address: Katie_Carmon@fd




                                              6
Case 0:18-cr-60337-JEM Document 54 Entered on FLSD Docket 04/09/2019 Page 7 of 7

                            CERTIFICATE OF SERVICE

         I HEREBY certify that on April 9, 2019, I electronically filed the foregoing
  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing
  document is being served this day on all counsel of record via transmission of Notices of
  Electronic Filing generated by CM/ECF or in some other authorized manner for those
  counsel or parties who are not authorized to receive electronically Notices of Electronic
  Filing.


                                         s/ Katie Carmon
                                          Katie Carmon




                                             7
